MEMORANDUM OPINION


No. 04-04-00511-CR

Paul Y. GUILBEAU,
Appellant

v.

The STATE of Texas,
Appellee

From the County Court, Bandera County, Texas
Trial Court No. 8971-04
Honorable Richard A. Evans, Judge Presiding

PER CURIAM
 
Sitting:            Karen Angelini, Justice
Sandee Bryan Marion, Justice
Phylis J. Speedlin, Justice
 
Delivered and Filed:   February 9, 2005

APPEAL DISMISSED
            On December 23, 2004, we abated this appeal to the trial court to determine whether
appellant desired to prosecute his appeal, whether he is indigent, and whether his counsel had
abandoned his appeal. On January 24, 2005, we received findings from the trial court stating that on
December 30, 2004, appellant filed a motion to withdraw his appeal in the trial court. On January
11, 2005, both appellant and his counsel appeared before the trial court. The trial court found that
appellant no longer desired to prosecute his appeal and had directed his attorney to file the motion
to withdraw the appeal.
            Appellant has now filed a motion to dismiss his appeal in this court. We ORDER this appeal
reinstated on the docket of this court. Appellant’s motion to dismiss is granted, and this appeal is
dismissed. See Tex. R. App. P. 42.2(a).
 
                                                                                    PER CURIAM
Do not publish